Citation Nr: 1624300	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder.

2.  Entitlement to service connection for a respiratory disorder, to include asthma and bronchitis.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right elbow injury, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In September 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.

The issues on appeal were previously remanded by the Board in March 2014 for further evidentiary development of requesting outstanding Social Security Administration disability records.  This was accomplished, and the claims were readjudicated in a January 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

By way of procedural background, the Board notes that the Veteran was initially denied service connection for a respiratory and chest disorder in a November 1974 rating decision.  Thereafter, in a July 2002 rating decision, the RO, in pertinent part, denied service connection for bronchitis and denied reopening service connection for asthma.  In light of the various respiratory disorders, and the fact that the Veteran was initially denied service connection for a respiratory disorder, the Board finds that the Veteran's claims for asthma and bronchitis should both be considered under the claim for service connection for a respiratory disorder.  Moreover, during the September 2010 Board hearing, the Veteran's representative indicated that the "asthma and the bronchitis claim sort of overlap each other."  As such, the issues have been recharacterized as reflected on the title page.

The issues of (1) service connection for residuals of a right elbow injury (reopened); and (2) service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for a right elbow disorder, service connection for bronchitis, and denied reopening service connection for asthma.  

2.  The evidence received since the July 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder.

3.  The Veteran's respiratory disorder, to include asthma, was incurred in service. 


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied service connection for a right elbow disorder, denied service connection for bronchitis, and denied reopening service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015). 

2.  The evidence received subsequent to the July 2002 rating decision is new and material; the claim of service connection for a respiratory disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The evidence received subsequent to the July 2002 rating decision is new and material; the claim of service connection for residuals of a right elbow injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

4.  The criteria for service connection for a respiratory disorder have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

The claim of service connection for a respiratory disorder and right elbow disorder have been reopened.  Given the favorable outcome of this decision (grant of service connection for a respiratory disorder), no conceivable prejudice to the Veteran could result from this decision.  Moreover, the Veteran's claim for service connection for a right elbow disorder and service connection for a back disorder are being remanded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2015). 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis

As noted above, the Veteran was initially denied service connection for a respiratory and chest disorder in a January 1975 rating decision.  Thereafter, in a July 2002 rating decision, the RO denied service connection for residuals of a right elbow injury, denied service connection for bronchitis , and denied reopening service connection for asthma.  In light of the various respiratory disorders, and the fact that the Veteran was initially denied service connection for a respiratory disorder, the Board finds that the Veteran's claims for asthma and bronchitis should both be considered under the claim for service connection for a respiratory disorder.  Moreover, during the September 2010 Board hearing, the Veteran's representative indicated that the "asthma and the bronchitis claim sort of overlap each other."  As such, the Board has recharacterized the issue as whether new and material evidence has been received to reopen the claim for service connection for a respiratory disorder. 

Also during the July 2002 rating decision, the RO denied service connection for a right elbow injury and bronchitis because there was no evidence of a current right elbow or bronchitis disability.  The RO denied reopening service connection for asthma because new and material evidence had not been submitted which showed that the Veteran's pre-existing asthma disability was aggravated during service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the July 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the July 2002 rating decision included service treatment records from 1972 to 1974 and VA treatment records from January 2002 to June 2002.  

In support of the current application to reopen service connection for a respiratory disorder, the new evidence associated with the record since the July 2002 rating decision includes VA treatment records from March 1996 to April 2010, a February 2010 VA PTSD examination, Social Security Administration disability records, and the September 2010 Board hearing transcript.

After a review of all the evidence of record, lay and medical, and presuming the credibility of the Veteran's statements for the limited purpose of reopening the claims, the Board finds that the September 2010 Board hearing testimony is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder.  In other words, the Veteran testified that he did not have a pre-existing asthma disorder prior to entry into service.  The Veteran further testified that he was treated for bronchitis in service and that his asthma and bronchitis disabilities overlap.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Regarding the claim to reopen service connection for a right elbow disorder, the claim was initially denied because the there was no evidence of a current right elbow disability.  The newly submitted evidence includes an October 2007 Consultative Examination Report from the Social Security Administration.  At the time of the October 2007 consultation, the Veteran reported that, in 1973, he had a severe laceration of the right elbow following which he developed numbness of the fourth and fifth fingers of the right hand.  According to the Veteran, this numbness had persisted since service.  

After a review of all the evidence of record, lay and medical, and presuming the credibility of the Veteran's statements for the limited purpose of reopening the claim, the Board finds that the October 2007 Consultative Examination Report from the Social Security Administration is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for a right elbow disorder.  In other words, this report has a tendency to show that the Veteran has residuals associated with the in-service right elbow injury and that his symptoms have persisted since service separation.   Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993). The appeal is granted to this extent only.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's respiratory disorder is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §§ 1111, 1132 and 38 C.F.R. 
§ 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

The presumption of soundness is applied, if VA is unable to rebut the presumption, meaning the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established. At that point, however, a veteran still must establish that he has a current disability that is related to the in-service injury or disease.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Asthma

The Veteran contends that his currently diagnosed respiratory disorder first manifested in service.  See September 2010 Board Hearing Transcript.  

The Veteran's service treatment records include a June 1974 Statement of Social Work Evaluation where it was noted that sometime during the Veteran's childhood (approximately age 1), the Veteran was placed in a home because he had respiratory problems, supposedly asthma, and his parents could not take care of him at home.  Notably, however, a respiratory disorder, to include asthma or bronchitis, was not noted on the service entrance examination report in December 1972 and a clinical evaluation of the Veteran's chest and lungs was normal at that time.  Further, during the December 1972 report of medical history, completed by the Veteran at service entrance, he specifically checked "NO" as to having asthma or shortness of breath.  Moreover, a June 1974 service treatment record reveals that the Veteran was seen for an asthma attack.  It was specifically noted that there was "no history of asthma attack." 

As noted above, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-2003. 

In this case, nothing was noted on the December 1972 service entrance examination report.  The Veteran specifically noted that he did not have asthma or shortness of breath.  As such, the Board finds that the presumption of soundness attaches.  

Next, the Board finds that the Veteran has a current diagnosis of bronchial asthma.  See October 2009 and March 2010 VA treatment record. 

The Board finds that the Veteran's asthma disability was incurred in service.  In a March 1974 service treatment record, the Veteran complained of shortness of breath and difficulty breathing.  The Veteran was noted to be asthmatic with bilateral wheezing.  A diagnosis of asthma was rendered.  See also April 1974 service treatment record noting a diagnosis of asthma.  In a June 1974 service treatment record, the Veteran was seen for an asthma attack.  The physician indicated that the Veteran had been hospitalized 18 months prior for bronchitis.  A provisional diagnosis of asthma was noted. 

Also, in November 1974, only five months after service separation, the Veteran field a claim for a chest condition and bronchitis.  This evidence weighs in favor of the Veteran's claim that his asthma disorder first manifested in service.  

For these reasons, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's currently diagnosed respiratory disorder was first incurred in service and has continued since service separation.  Accordingly, the Board finds that service connection for a respiratory disorder, to include bronchial asthma, is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a respiratory disorder is reopened.

New and material evidence having been received, the claim for service connection for residuals of a right elbow injury is reopened.

Service connection for a respiratory disorder, to include bronchial asthma, is granted.


REMAND

Right Elbow

VA must provide a VA medical examination or medical opinion when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As noted above, Social Security Administration disability records include an October 2007 Consultative Examination Report.  At that time, the Veteran reported that, in 1973, he had a severe laceration of the right elbow following which he developed numbness of the fourth and fifth fingers of the right hand.  According to the Veteran, this numbness had persisted since service.  Upon physical examination, the examining physician noted that there was apparent dullness to pinprick throughout the entire right upper extremity.   

Service treatment records reflect that the Veteran, in August 1973, sustained a laceration and sutures after running into a fan.  Subsequent service treatment records reflect that the Veteran had swelling and soreness with flexion and extension of the right elbow.  

The Veteran has not been afforded a VA examination to assist in determining the nature and etiology of any residuals associated with the right elbow injury in service.  As such, the Board finds that a remand is warranted.   See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Back Disorder

The Veteran maintains that he has a current low back disorder that is related to service.  

In an August 2009 VA treatment record, the Veteran was seen for complaints of low back pain for several years.  During the evaluation, the Veteran reported that he had injured his back in service in 1973.  The August 2009 VA treatment record also indicated that the Veteran had undergone an MRI in March 2008, which was noted to reveal moderate central stenoses and mild to moderate foraminal stenoses.  
X-rays from September 2007 also showed minimal degenerative changes of the lumbar spine.  As such, the evidence demonstrates that the Veteran has been diagnosed with a lumbar spine disorder.

Further, service treatment records reflect that the Veteran was involved in a fight in July 1973.  In a November 2009 VA treatment record, the Veteran reported that he was physically assaulted by a group of men during active duty service.  Service treatment records show that in July 1973, the Veteran was treated for bruised ribs and a contusion on his right mandible.  The note indicated that these bruises were due to being jumped near a mess hall.  As such, the evidence establishing that an event and injury occurred in service.  The Veteran has indicated that this event resulted in a back disability.

The Veteran has not been afforded a VA examination regarding his back disorder.  As such, the Board finds that an examination and medical opinion is warranted to assist in determining the nature and etiology of the Veteran's low back disorder.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all updated VA treatment records.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right elbow disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated diagnostic testing, including x-rays, should be done.  After reviewing the claims file and examining the Veteran, the examiner should provide the following:
   
(a)  List all current diagnoses related to the Veteran's right elbow. 

(b)  For each diagnosis, is it at least as likely as not (i.e., 50 percent or greater probability) that a right elbow disorder was incurred in or is otherwise related to service? 

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated diagnostic testing, including x-rays, should be done.  After reviewing the claims file and examining the Veteran, the examiner should provide the following:
   
(a)  List all current diagnoses related to the Veteran's lumbar spine. 

(b)  For each diagnosis, is it at least as likely as not (i.e., 50 percent or greater probability) that a low back disorder was incurred in or is otherwise related to service, to include the injuries sustained in July 1973 when the Veteran was physically assaulted? 

A complete rationale for all opinions must be provided.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


